ALLEN, J.
Under Section 6212-43, General Code, where an officer of the law has taken possession of *9an automobile, “the said Vehicle or conveyance shall be returned to the owner upon execution by him of a good an valid bond with sufficient sureties, in a sum equal to the value of the property, which said bond shall be approved by said officer and shall be conditioned to return said property to the custody of said • officer on the day of trial to abide by the judgment of the court.” A chattel mortgage of such automobile, although default in payment of an installment upon the chattel mortgage has taken place before seizure of the automobile by the officer of the law, is not an owner within the purview of above section.
Writ denied.
Marshall, C. J., Robinson, Jones, Matthias, Day and Conn, JJ., concur.